Citation Nr: 1722891	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a March 2007 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating effective October 29, 2006.  The Veteran appealed the rating assigned.  In May 2008 the RO continued the noncompensable evaluation.  In November 2009, the RO issued a rating decision proposing to sever service connection for left ear hearing loss and explained that the March 2007 rating decision improperly awarded service connection because the evidence demonstrated that left ear hearing loss did not meet the criteria required by 38 C.F.R. § 3.385.  In February 2010 the RO issued a decision severing service connection for left ear hearing loss effective May 1, 2010.  The Veteran did not appeal this decision and it has become final.  As such, the issue to be addressed by the Board herein refers only to hearing loss in the right ear.  See 38 C.F.R. § 3.400(o) (2016) ("A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection."). 

The Veteran was scheduled to testify at a November 2015 Travel Board hearing; however, the Veteran was determined to be a no-show for that hearing.  To date, the Veteran has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected right ear hearing loss is worse than the record currently reflects.

There are two examinations of record that provide the necessary information to rate hearing loss pursuant to VA regulations.  Under the regulations, in order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  At the February 2007 and May 2008 VA examinations, the hearing loss in the Veteran's right ear did not meet those thresholds.  However, the May 2008 examination report did show worse hearing than the report in February 2007.  Nine years have passed since the most recent audiological examination and it seems likely that the record may not accurately reflect the Veteran's current right ear hearing acuity. 

In light of the above, the Board finds that a new examination would aid in addressing the Veteran's claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381     (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record relevant VA treatment records for the Veteran dated from October 2013 to present.  If no records exist, the Veteran and his representative should be so notified of such.

2. Schedule the Veteran for a VA audiology examination to assess the current severity of his right ear hearing loss.  The claims file should be reviewed by the examiner.    All necessary tests should be performed and the results reported.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

